Citation Nr: 1025740	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a bilateral lower 
extremity disorder, claimed originally as stress fractures on the 
bone surrounding the knees. 

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 2003 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New York, New York 
(RO), which in pertinent part, denied the benefits sought on 
appeal. 

In July 2007, the Board remanded these issues for additional 
development.  The Board instructed the Agency of Original 
Jurisdiction (AOJ) to seek the Veteran's assistance in obtaining 
any outstanding pertinent medical treatment records and to 
schedule the Veteran for VA examinations to determine the nature 
and likely etiology of his alleged disabilities.  The AOJ has 
obtained the medical treatment records identified by the Veteran, 
and it has afforded the Veteran VA examinations in conjunction 
with his claims in January and February 2010.

It is noted that in the October 2004 rating decision, the RO also 
denied a claim for entitlement to service connection for kidney 
stones.  The Veteran perfected an appeal, and in a subsequent 
March 2010 rating decision, the RO granted service connection and 
assigned a noncompensable disability rating, effective July 11, 
2003.  The Veteran has not initiated an appeal, and the issue is 
no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

First and foremost, the Veteran has indicated that he receives 
disability benefits from the Social Security Administration 
(SSA).  See the September 2007 correspondence from the Veteran.  
It is noted that generally VA is not bound by any SSA 
determination, unless it is pertinent to the claim.  Murinczak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Here, the Veteran 
indicates that he receives his SSA benefits for his orthopedic 
problems, migraine headaches, and panic attacks.  

Since the SSA's decision and the records upon which the agency 
based its determination may be relevant to VA's adjudication of 
his pending claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2009); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In addition, the RO/AMC should schedule the Veteran for another 
VA examination in conjunction with his claim for service 
connection for disorder(s) involving both lower extremities.  It 
is noted that the record shows that the Veteran complained of 
bilateral knee pain in service.  A February 2003 bone scan showed 
bilateral medial tibial plateau stress fractures and a right 
medial femoral condyle stress fracture.  A subsequent June 2003 
bone scan, however, did not reveal any stress fractures in either 
lower extremity.  The post-service treatment records show that 
the Veteran has complained of bilateral lower extremity pain 
since service.  Many of the complaints appear to pertain to the 
knees, and the bones surrounding the knees..

Although the Veteran was afforded a VA examination in January 
2010, the examiner failed to clearly state whether the Veteran 
has any residuals from the inservice stress fractures that 
reportedly involved the bilateral medial tibial plateau and the 
right medial femoral condyle.  A new VA examination is warranted 
to address this question.  The RO/AMC should schedule the Veteran 
for a new VA examination to determine the precise nature and 
likely etiology of any diagnosed disorder in either lower 
extremity.  The examiner should be asked to comment on the 
medical findings contained in the record. 

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding pertinent medical 
treatment records.  If any identified records cannot be obtained, 
a memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why such 
attempts were not fully successful.

 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all medical and adjudicative 
records related to the award of disability 
benefits to the Veteran for orthopedic 
disorders. Associate any records received 
with the claims file.

2.  The RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent 
VA and private treatment, and obtain those 
records.  

3.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

4.  After all the available records have been 
associated with the claims folder, the 
Veteran should be scheduled for a VA 
examination, with the appropriate specialist, 
to determine the nature and likely etiology 
of any disorder involving either lower 
extremity.  The claims folder must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
studies or tests deemed necessary should be 
accomplished. 

In the examination report, the examiner 
should identify the precise nature of the 
Veteran's complaints and any corresponding 
diagnosed disorder.  The examiner should also 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or greater 
probability) that any diagnosed disorder was 
first manifest during service, had its onset 
within the first year after the Veteran's 
discharge, or it is otherwise related to 
service.  The examiner should comment on the 
medical findings shown in service, and 
specifically indicate whether or not the 
Veteran now has any residual disability due 
to inservice problems.   

A full rationale is requested for all 
opinions expressed by the examiner.  If the 
examiner is unable to provide a requested 
opinion, he or she should explain why.

5.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The claims should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  
38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


